Citation Nr: 1712643	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was remanded by the Board in December 2014 for further development.  After further development this matter is now ready for adjudication. 


FINDING OF FACT

The Veteran's sleep apnea was not shown during active service and is not related to active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309 (a), application of 38 C.F.R. § 3.303 (b) is not warranted.  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case, after a review of the evidence of record, the Board determines that service connection is not warranted.  

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Significantly, the Veteran's separation physical examination fails to document any complaints of, or observed symptoms related sleep apnea or any other chronic sleep complaints.  

In fact, the post-service evidence does not reflect symptoms related to sleep apnea until August 2004, when he was diagnosed with sleep apnea after a sleep study was performed.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his sleep apnea is related to service.
The Board has considered the Veteran's statements, particularly that he experienced symptoms related to sleep apnea since he was "bedridden for a respiratory condition" during active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders given his medical training, he is not competent diagnose a disorder such as sleep apnea, as this requires a special testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  However, the Board determines that the Veteran's reported history of continued symptomatology since active service is not credible.  In addition to the fact that the Veteran's respiratory event during active service and related symptoms of sleep apnea were not documented in his service treatment records, his statements are also contradicted by his service treatment records where he denied any symptoms related to sleep apnea.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, continuity is not established based on the clinical evidence of record. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty service.  

The Veteran submitted an opinion from his treating physician in January 2010, who opined that his sleep apnea "could" be related to his "time in the service," based on the fact that the Veteran "described the same and similar complaints during his military career."

At a VA examination in February 2015, after a detailed examination and review of the Veteran's service treatment records and medical history, the examiner opined that the Veteran's sleep apnea was less likely than not related to active service.  In support, the examiner noted that there were no indications of sleep apnea in service or for many years thereafter.  Further, she reported that the Veteran gained 26 lbs. between the time he left service and his initial complaints of sleep apnea, and that he developed "classic oropharyngeal structural anatomy" for the development of sleep apnea.

When weighing the evidence as a whole, the Board affords greater weight to the opinions of the VA examiners over the opinions of the Veteran's treating physician.  In this regard, the Board is persuaded by the VA examiner's logic that the Veteran's sleep apnea was a result of his weight gain and the obstruction to his tongue and pharynx that developed after active service.  Further, the VA examiner's opinion was based on a full review of the claims file and examination of the Veteran, while it is unclear which records were reviewed by the Veteran's treating physician.  Lastly, the treating physician's opinion is largely unpersuasive.  Specifically, he merely concluded that the Veteran's sleep apnea "could" have been caused by his active duty service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his sleep apnea to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.



VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  
The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in December 2014 to obtain any relevant and outstanding military personnel records, VA and private treatment records, and to obtain a VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all military personnel records, VA treatment records, and private treatment records have been obtained.  The Veteran was provided with a VA examination in February 2015, and the Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Entitlement to service connection for sleep apnea is denied.







____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


